PER CURIAM:
Vasyl Michael Harik appeals the district court’s order granting summary judgment in favor of the Appellee on Harik’s hostile work environment, discriminatory discharge, and retaliatory discharge claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Har-ik v. NASA No. 4:06-cv-00056-JBF (D. Md. filed Aug. 16, 2006; entered Aug. 17, 2006). We deny Harik’s motions to place the appeal in abeyance and to include new evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.